Name: Commission Regulation (EEC) No 3114/87 of 19 October 1987 amending Regulation (EEC) No 2556/86 on the granting of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must in respect of the 1986/87 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 87 Official Journal of the European Communities No L 295/9 COMMISSION REGULATION (EEC) No 3114/87 of 19 October 1987 amending Regulation (EEC) No 2556/86 on the granting of aid for the use in winemaking of concentrated grape must and rectified concentrated grape must in respect of the 1986/87 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 45 (4) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2556/86 (3), as amended by Regulation (EEC) No 3786/86 (4), stipulates that the aid to the producer is to be paid by the intervention agency by 30 September 1987 ; whereas in certain Member States administrative difficul ­ ties make it impossible to meet this time limit ; whereas in order to permit payment of the aid to all those entitled to it the said time limit should therefore be extended : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2556/86, '30 September 1987' is hereby replaced by '31 October 1987.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7. 1987, p. 26. (3) OJ No L 228, 14. 8 . 1986, p. 14. 0 OJ No L 350, 12. 12. 1986, p . 10 .